Citation Nr: 1739722	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  14-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to contaminated water exposure at Camp Lejeune.

2.  Entitlement to service connection for cause of the Veteran's death, to include as due to kidney cancer.


REPRESENTATION

Appellant represented by:	John S. Berry, Jr., Esq.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to December 1968, including 42 days stationed at Camp Lejeune from September 2, 1968, to October 14, 1968.  The Veteran had additional periods of active duty for training between December 1968 and September 1971 as well as verified active service from March 23, 1970, to March 26, 1970.  He died in November 2015.  The appellant claims as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and Philadelphia, Pennsylvania.  

In August 2013, the Louisville RO denied service connection for a kidney disability.  The Veteran's Notice of Disagreement (NOD) was timely received in September 2013.  A Statement of the Case (SOC) was issued in December 2013, and the Veteran's substantive appeal was received in January 2014.  The Veteran passed away in November 2015, and his surviving spouse filed a substitution claim in March 2016.

In June 2015, the Board denied service connection for kidney cancer, to include as due to contaminated water exposure while stationed at Camp Lejeune.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2016, the Court issued a memorandum decision,  and vacated the Board's decision with respect to the issue described above, and remanded the matter to the Board for further action.  The Court's mandate was issued in December 2016.  In April 2017, the Court also issued an Order that granted the appellant's unopposed motion to withdraw the Court's mandate, recalled the October 2016 judgment, granted the motion for substitution for the Veteran's surviving spouse, and entered judgment and mandate again to reflect the newly substituted appellant in the caption of the case.

In September 2016, the Philadelphia RO denied service connection for cause of death.  The appellant's NOD was timely received in January 2017.  A SOC was issued in April 2017 and the appellant's substantive appeal was timely received in May 2017.

The issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's renal cell carcinoma (kidney cancer) was presumptively due to exposure to contaminated water at Camp Lejeune while on active duty.


CONCLUSION OF LAW

The criteria to establish service connection for kidney cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307 (a)(7), 3.309(f) (2016) (amended March 14, 2017). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Kidney Cancer

The appellant claims that the Veteran developed kidney cancer as a result of exposure to contaminated water while stationed at Camp Lejeune.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including kidney cancer, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Kidney cancer is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for a right knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to contaminated drinking water.  See M21-1, IV.ii.2.C.6.a.  VA now recognizes kidney cancer as being presumptively due to exposure to contaminated water at Camp Lejeune for Veterans who had no less than 30 days of service at Camp Lejeune during the period from August 1, 1953 and December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (proposed Sept. 9, 2016).  This rule became final, effective March 14, 2017, and amends 38 C.F.R. §§ 3.307 and 3.309.  See also M21-1, IV.ii.2.C.6.c.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A review of the Veteran's service treatment records is negative for treatment of kidney or renal cancer or disease.  The Veteran was only in active service for 6 months, and was eventually disqualified from active duty due to a personality disorder in September 1971.  The Veteran's December 1968 Report of Medical Examination, completed at separation, states that he was normal upon clinical evaluation.   

In March 2012, the Veteran was diagnosed with kidney/renal cancer.  As such, the first element of service connection has been met.  The Board is conceding that the Veteran was exposed to contaminated water while he was stationed at Camp Lejeune in 1968.  Thus, the second element of service connection has been met.  The remaining question is whether there is competent evidence of a nexus between the current disability and the inservice disease or injury or a presumption of in-service incurrence.  

The Veteran has been treated by his private physicians.  The Veteran submitted several treatment notes from his private treating physicians, which all support a diagnosis and treatment of kidney cancer, but none provide a nexus or link of his disability to his time in active duty service.  

The appellant has asserted that the Veteran's kidney cancer was etiologically related to his exposure to contaminated water at Camp Lejeune.  As noted above, the Veteran was stationed at Camp Lejeune from September 2, 1968 to October 14, 1968, approximately 42 days.  The Veteran was afforded a VA examination in March 2013 to determine the etiology of his kidney/renal cancer and its relationship to his exposure to contaminated water at Camp Lejeune.  The VA examiner concluded that there is no a plausible connection between the Veteran's cancer and his exposure history and provided a very detailed rationale.  

In this case, the medical evidence shows that the Veteran was diagnosed with renal cell carcinoma and was treated for this condition.  The evidence also indicates that the Veteran was stationed at Camp Lejeune for more than 30 days while on active duty from September 2, 1968, to October 14, 1968.  VA has therefore recognized the Veteran's exposure to contaminated water at Camp Lejeune.  Despite the March 2013 VA examiner's negative nexus opinion, there is no affirmative evidence indicating that the Veteran was not exposed to contaminated water; therefore, the presumption is not rebutted.  As such, under the newly amended 38 C.F.R. § 3.307 and 3.309, entitlement to presumptive service connection for renal cell carcinoma (kidney cancer) is warranted in this case.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Service connection for kidney cancer is granted.


REMAND

Unfortunately, the appellant's appeal for entitlement to service connection for cause of death must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appeal so that she is afforded every possible consideration.

The appellant claims that the Veteran's cause of death, listed on his official death certificate as cardiopulmonary arrest due to metastatic carcinoma of the pancreas, is related to his service-connected kidney cancer.  Specifically, the appellant cited to medical evidence that explains how metastatic cancer originates in another location and that the cancer cells break away from the original location to form new tumors in other parts of the body.  The medical evidence also posits that renal cell carcinoma (kidney cancer) is the most common primary tumor leading to solitary pancreatic metastasis.  Accordingly, the appellant argues that it "seems likely" the Veteran's pancreatic cancer stemmed from the primary kidney cancer.  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed cause of death.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this issue is REMANDED for the following action:

1.  Obtain a medical opinion regarding the cause of the Veteran's death.  The examiner must review the claims file.  All indicated findings should be reported in detail.  

a)  The examiner is asked to determine whether it is at least as likely as not that the Veteran's cause of death, cardiopulmonary arrest due to metastatic carcinoma of the pancreas, is related to his service-connected kidney cancer.  The examiner should explain the rationale for the opinion provided.

b)  The examiner should also comment on the medical evidence submitted by the appellant that was received by VA on August 8, 2017.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the requested action, and any additional action deem warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


